6 N.Y.3d 888 (2006)
850 N.E.2d 646
817 N.Y.S.2d 599
In the Matter of STEVEN B., Respondent.
ADMINISTRATION FOR CHILDREN'S SERVICES OF THE CITY OF NEW YORK, Respondent;
MAKEBA S., Appellant.
Court of Appeals of the State of New York.
Decided May 11, 2006.
*889 Howard M. Simms, New York City, for appellant.
Legal Aid Society, New York City (Judith Stern of counsel), law guardian.
Louise Belulovich, New York City, for Steven B., respondent.
Michael A. Cardozo, Corporation Counsel, New York City (Deborah A. Brenner of counsel), for Administration for Children's Services, respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs.
The grant or denial of a motion for "an adjournment for any purpose is a matter resting within the sound discretion of the trial court" (Matter of Anthony M., 63 NY2d 270, 283 [1984] [citations omitted]). Contrary to appellant mother's claims, Family Court's refusal to grant her application for an adjournment fails to constitute an abuse of discretion. Mother's need for an adjournment to call additional witnesses resulted from her lack of due diligence in preparing for the hearing. Moreover, the witnesses she wished to call were not identified or would testify cumulatively. Under these circumstances, Family Court acted within its discretion in refusing to adjourn the hearing. Mother's remaining contentions lack merit.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.